DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-21 are pending and have been examined in this Office Action.    
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Objections
The claims are objected to because of the following informalities:  The claims use slight variations of terms to refer to the same limitation.  For example, claim 1 recites “the effective distance” in line 10 and “the determined effective distance” in line 14, claim 1 recites “the lane-based reference line” in line 14 while claim 2 recites “the generated lane-based reference line” in line 2, and some claims recite “the one or more lane paths” (e.g., 5-9) while other recite “the lane paths (e.g., 11 and 13).  Consistent terms should be used for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14, and 18 recite the limitation "the lane path" in lines 9-10, 10-11, and 12-13, respectively.  There is insufficient antecedent basis for this limitation in the claim.   
Claim(s) 2-13, 15-17, and 19-21 is(are) rejected because it(they) depend(s) on claim 1, 14, and 18, respectively, and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2021/0253128 to Nister et al. in view of U.S. Patent Application Publication 2020/0310418 to Kanoh et al.
As per claim 1, Nister discloses a computer-implemented method for operating an autonomous driving vehicle (ADV) (Nister; At least paragraph(s) 20), the method comprising:
identifying a set of road segments between a source location and a target location navigable by the ADV (Nister; At least paragraph(s) 22), wherein each of the road segments in the set of road segments includes one or more lane segments (Nister; At least paragraph(s) 23); 
determining one or more lane paths based on the lane segments of the set of road segments (Nister; At least paragraph(s) 23);
Nister discloses determining one or more lane paths and scoring each of the path based on an appropriate scoring mechanism (Nister; At least paragraph(s) 30), but does 
However, the above features are taught by Kanoh (Kanoh; At least paragraph(s) 137).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kanoh into the invention of Nister with the motivation of simple substitution of one known element for another to obtain predictable results. Kanoh teaches that computing an effective distance is an equivalent method of determining the cost of a travel path.  Therefore, it would be within the skill of one in the art to substitute one known form of cost calculation of a path for another known form of cost calculation.  
Nister discloses that the score of a lane path can be determined based on construction data or the like (Nister; At least paragraph(s) 34 and 37, and figure 2).  The determination of what adds/subtracts from a path score would be part of the normal process of designing a method of determining lane paths for an autonomous vehicle.  Further, Nister discloses scoring trajectories based on aspects of lane change (paragraph(s) 26), aspects of a lane versus a needed lane (paragraph(s) 35-36), and aspects of being in one lane or another (paragraph(s) 44).  Therefore, it would be obvious to one of ordinary skill in the art that the score of a lane path is affected by at least a lane change, i.e., wherein the effective distance for the lane path is modified based on whether the lane path has a left turn, a right turn, a U-turn, or a lane change; and

As per claim 2, Nister discloses further comprising planning a trajectory from the source location to the target location based on the generated lane-based reference line in view of obstacles perceived by one or more sensors of the ADV (Nister; At least paragraph(s) 25).
As per claim 4, Nister discloses further comprising: generating a road-based reference line using a same set of road segments (Nister; At least paragraph(s) 22 and 37);
automatically selecting whether to use the lane-based reference line or the road-based reference line based on predetermined traffic or road conditions (Nister; At least paragraph(s) 4, 23, and 32; the lane planner determines alternate trajectories based on the one or more routes and are, thus, road-based.  The lane-based path or an alternate “road-based” path is selected based traffic or road conditions); and
planning a trajectory from the source location to the target location based on the automatic selection (Nister; At least paragraph(s) 24 and 26).
As per claims 5-13, Nister discloses that the score of a lane path can be determined based on traffic data, construction data, weather data, or the like (Nister; At least paragraph(s) 34 and 37).  The determination of what adds/subtracts from a path score would be part of the normal process of designing a method of determining lane 
Nister, in at least paragraph(s) 32, discloses adjusting the score for construction, which would be obvious to decrease the score if lanes are blocked or shifted, which would result in increased traffic and slow down, or conversely to increase the score with additional lanes (claim 5-10).
Nister, in at least paragraph(s) 36, discloses adjusting the score of being/staying in a certain lane and the difficulty/time to navigate to the appropriate lanes (claims 12 and 13).  
Nister, in at least paragraph(s) 40, discloses adjusting the score based on the estimate time to navigate the path (claim 13).  
Kanoh, in at least paragraph(s) 137 and 138, teaches adjusting the score based on the length of a segment having a traffic delay element (claims 8 and 11).
As per claims 14, 15, 17, 18, 19, and 21, Nister discloses the system for performing the methods of claims 1, 2, and 4 (Nister; At least paragraph(s) 28, 141, and 142, and figures 8C and 9).  Therefore, claims 14, 15, & 17 and 18, 19, & 21 are rejected using the same citations and reasoning as applied to claims 1, 2, and 4.  
Claim Rejections - 35 USC § 103
Claims 3, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister, in view of Kanoh as applied to claims 1, 14, and 18, respectively, and in further view of U.S. Patent Application Publication 2021/0263524 to Ackenhausen et al.

identifying one or more alternate lane paths corresponding to the alternate set of road segments (Nister; At least paragraph(s) 23);
Nister discloses determining one or more lane paths and scoring each of the path based on an appropriate scoring mechanism (Nister; At least paragraph(s) 30), but does not explicitly disclose scoring the paths using an effective distance, i.e., determining an effective distance for each of the one or more alternate lane paths;
However, the above features are taught by Kanoh (Kanoh; At least paragraph(s) 137).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Kanoh into the invention of Nister with the motivation of simple substitution of one known element for another to obtain predictable results. Kanoh teaches that computing an effective distance is an equivalent method of determining the cost of a travel path.  Therefore, it would be within the skill of one in the art to substitute one known form of cost calculation of a path for another known form of cost calculation.  
generating an alternate lane-based reference line based on the determining (Nister; At least paragraph(s) 23 and 35);
Nister discloses a user input (Nister; At least paragraph(s) 100), but does not explicitly disclose determining a user selection selecting the lane-based reference line or the alternate lane-based reference line having the alternate set of road segments; and

planning a trajectory from the source location to the target location based on the user selection (Nister; At least paragraph(s) 4, 25, and 26).
Response to Arguments
Applicant’s arguments, see page 9, filed 12/07/2021, with respect to claim objections and rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections and 35 U.S.C. 112(b) rejections of the claims has been withdrawn. 
Applicant's arguments, see pages 10-12, filed 12/07/2021, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. With respect to Applicant's arguments that Nister and Kanoh do not teach or make obvious that the effective distance is modified based on at least a lane change, the examiner respectfully disagrees.  First, the limitation is interpreted as being an alternative, i.e., the effective distance is modified based on one of the listed aspects, i.e., a lane change.  Second, Nister discloses modifying the score of a lane path based on actions of the path (lane change as in paragraph(s) 37), cost of missing a needed lane (paragraph(s) 35-36), and cost of being in one lane versus another (paragraph(s) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art score paths based on left turns, right turns, and u-turns.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669